Opinion filed April 21, 2022




                                      In The

        Eleventh Court of Appeals
                                  ___________

                               No. 11-22-00060-CR
                                  ___________

               SUSAN OVERTON HUMPHREY, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 118th District Court
                             Howard County, Texas
                          Trial Court Cause No. 15456

                       MEMORAND UM OPI NI ON
       In September 2021, Susan Overton Humphrey, Appellant, pled guilty to the
offense of murder, and the trial court assessed her punishment, pursuant to the terms
of a plea bargain agreement, at imprisonment for twenty-five years. In March 2022,
Appellant began to file documents indicating that she wished to pursue an appeal.
Because Appellant did not timely file a notice of appeal, we must dismiss the appeal.
       Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on September 2, 2021, and that
Appellant first filed a notice of appeal on March 21, 2022—200 days after her
sentence was imposed. The notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–
23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993). Because the notice of appeal was not timely filed, we have no jurisdiction
over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely, and we informed her that this appeal may
be dismissed for want of jurisdiction. We requested that Appellant file a response
showing grounds upon which this appeal could continue. Appellant has filed various
documents in this court, but she has not provided this court with any grounds upon
which the appeal may continue.
      We dismiss this appeal for want of jurisdiction.


April 21, 2022                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2